Title: From George Washington to William Goddard, 11 June 1785
From: Washington, George
To: Goddard, William



sir,
Mt Vernon 11th June 1785.

On the 8th inst: I received the favor of your letter of the 30th of May: In answer to it I can only say, that your own good judgement must direct you in the publication of the manuscript papers of Genl Lee—I can have no request to make concerning the work.
I never had a difference with that Gentleman but on public ground, & my conduct towards him upon this occasion, was such only, as I conceived myself indispensably bound to adopt in discharge of the public trust reposed in me. If this produced in him unfavourable sentiments of me, I yet can never consider the conduct I pursued, with respect to him, either wrong or improper; however I may regret that it may have been differently viewed by him, & that it excited his censure and animadversions. Should there appear in Genl Lee’s writings anything injurious or unfriendly to me, the impartial & dispassionate world, must decide how far I deserved it from the general tenor of my conduct.
I am gliding down the stream of life, & wish as is natural, that my remaining Days may be undisturbed and tranquil; & conscious of my integrity, I would willingly hope that nothing would occur tending to give me anxiety; but should anything present itself in this or in any other publication, I shall never undertake the painful task of recrimination—nor do I know that I shall even enter upon my justification.
I consider the communication you have made as a mark of great attention, & the whole of your letter as a proof of your esteeem. I am &c.

G: Washington

